                       UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   NO. 3:18-cr-00011
                                           )   DISTRICT JUDGE CAMPBELL
KENNETH THREALKILL                         )
                                           )
      Defendant.                           )


                                      ORDER

     The Evidentiary Hearing scheduled for Friday, January 10, 2020, is CANCELLED.

     It is so ORDERED.



                                       ____________________________________
                                       WILLIAM L. CAMPBELL, JR.
                                       UNITED STATES DISTRICT JUDGE
